U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-140236 ZENTRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) Unit C2, 802 Southdown Road, Mississauga, Ontario, Canada, L5J 2Y4 (Address of Principal Executive Offices) (416) 245-8000 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Non-Accelerated Filer o Accelerated Filer o Smaller Reporting Company x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 15, 2014:238,498,342 shares of common stock. Transitional Small Business Disclosure Format Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Control and Procedures 19 PART II - OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits and Reports on Form 8-K 21 2 ZENTRIC, INC. (A Development Stage Company) BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Advances from shareholder Accrued salaries Convertible Note, net of discount $48,707 and $37,100, respectively Derivative liability Note payable, related party Total Liabilities Stockholders' Deficit Common stock, $0.001 par value, 500,000,000 shares authorized; 194,286,872 and 160,953,538 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during the development stage ) (2,832,395 ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part to these financial statements. 3 ZENTRIC, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Three Months Ended March 31, For The Period From Inception to March 31, REVENUE $
